Title: Calculation of Population Increase, [October 1801]
From: Jefferson, Thomas
To: 


[October 1801]


  the
  Census of
  1791.
  was
  3,929,326.
  wanting
  70,474
  of 4. millions


  that
  of
  1801.
  is
  5,366,786.
  includg.
  10,000
  for Maryld &


  
  
  100,000. Tennissee


<calling the 1st. four millions & the last 5,000,000 in 10. years it is in the geometrical ratio of 2¼ per annum and would take 31. years to double>

in a series of Geometrical progressionals

given the 1st. term f. = 3,929,326
the no. of terms t = 10
the last term l = 5,366,786
required the ratio r

from the nature of geometrical progression we have this equation


f × rt = l. then rt =
l
and Log. r × t = Log. l.–Log. f


f




  Log. r =
  Log. l.–Log. f


  
  t




  Log. l
  6.7297142
  


  Log. f.
  6.5943180
  


  
  .1353962
  


  ÷ 10.
  .0135396
  = Log. r = Log. of 1.031667 = r






  given
  f
  =
  3,929,326


  l
  =
  3,929,326
  × 2
  =
  7,858,652


  r
  =
  1.031667


  required
  t





f × rt = l rt =
l
 Log. r × t = Log. l.–Log. f


f




  t =
  Log. l.–Log. f


  
  Log. r




  
  Log. l.
  6.8953480
  


  
  Log. f
  6.5943180
  


  
  
  .3010300
  


  which ÷ by
  Log. r
  .0135396
  gives 22.23 y


